 



Exhibit 10.90
RETAIL VENTURES, INC.
2007 CASH INCENTIVE COMPENSATION PLAN
1.00 PURPOSE AND EFFECTIVE DATE
1.01 Purpose: This Plan is intended to foster and promote the financial success
of the Company and Related Entities and to increase shareholder value by [1]
providing Participants an opportunity to earn incentive compensation if
specified objectives are met and [2] enabling the Company to achieve success by
attracting and retaining talented, outstanding employees whose judgment,
interest and special efforts the Company wishes to recognize.
1.02 Effective Date: The Plan will be effective upon its adoption by the Board
and approval by the affirmative vote of the Company’s shareholders under
applicable rules and procedures described in Code §§162(m). Any Award granted
before shareholder approval will be null and void if the shareholders do not
approve the Plan within the period just described.
2.00 DEFINITIONS
When used in this Plan, the following terms have the meanings given to them in
this section unless another meaning is expressly provided elsewhere in this
document or clearly required by the context. When applying these definitions and
any other word, term or phrase used in this Plan, the form of any word, term or
phrase will include any and all of its other forms.
Act. The Securities Exchange Act of 1934, as amended or any successor statute of
similar effect even if the Company is not subject to the Act.
Award. A grant made under this Plan consisting of an opportunity to earn a cash
bonus if terms and conditions specified in the Award Agreement are met.
Notwithstanding any provision contained elsewhere in this Plan, during any
calendar year no Participant may receive more than five million dollars
($5,000,000) through this Plan.
Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions that must be met if an
Award is to be earned. If there is a conflict between the terms of this Plan and
the terms of the Award Agreement, the terms of the Plan will govern.
Award Date. The later of [1] the date the Committee establishes the terms of an
Award or [2] the date specified in the Award Agreement.
Board. The Company’s board of directors.
Cause. Unless the Committee specifies otherwise in the Award Agreement, with
respect to any Participant and subject to any cure provision included in any
written agreement between the Participant and the Company:

 



--------------------------------------------------------------------------------



 



[1] A material failure to substantially perform his or her position or duties;
[2] Engaging in illegal or grossly negligent conduct that is materially
injurious to the Company or any Related Entity;
[3] A material violation of any law or regulation governing the Company or any
Related Entity;
[4] Commission of a material act of fraud or dishonesty which has had or is
likely to have a material adverse effect upon the Company’s (or any Related
Entity’s) operations or financial conditions;
[5] A material breach of the terms of any other agreement (including any
employment agreement) with the Company or any Related Entity; or
[6] A breach of any term of this Plan or Award Agreement.
If a Participant Terminates (or is Terminated) for any reason other than Cause
and the Company subsequently discovers an act, failure or event that, if known
before the Participant’s Termination would have justified a Termination for
Cause and that act, event or failure was actively concealed by the Participant
and could not have been discovered through reasonable diligence before the
Participant Terminated, that Participant will be retroactively treated as having
been Terminated for Cause.
Code. The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date and any applicable rulings or regulations issued under the Code.
Committee. The Board’s Compensation Committee which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4). The
Committee will be comprised of at least three persons [1] each of whom is [a] an
outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i) and [b] a
“non-employee” director within the meaning of Rule 16b-3 under the Act and [2]
none of whom may receive remuneration from the Company or any Related Entity in
any capacity other than as a director, except as permitted under Treas. Reg.
§1.162-27(e)(3)(ii).
Company. Retail Ventures, Inc., an Ohio corporation, and any and all successors
to it.
Covered Officer. Those employees whose compensation is subject to limited
deductibility under Code §162(m) as of the last day of any calendar year ending
with or within any Performance Period.
Disability. Unless the Committee specifies otherwise in the Award Agreement, the
Participant’s inability with a reasonable accommodation, to perform his or her
duties on a full-time basis for a period of more than six consecutive calendar
months beginning before Termination due to a physical or mental infirmity.

2



--------------------------------------------------------------------------------



 



Employee. Any person who, on any applicable date, is a common law employee of
the Company or any Related Entity. A worker who is classified as other than a
common law employee but who is subsequently reclassified as a common law
employee of the Company for any reason and on any basis will be treated as a
common law employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose of this Plan.
Participant. Any Employee to whom an Award has been granted.
Performance Criteria. The criteria described in Section 5.01.
Performance Period. The period over which the Committee will determine if
applicable Performance Criteria have been met.
Plan. The Retail Ventures, Inc. 2007 Cash Incentive Compensation Plan.
Related Entity. Any corporation, partnership or other form of unincorporated
entity [1] of which the Company owns, directly or indirectly, 50 percent or more
of the total combined voting power of all classes of stock, if the entity is a
corporation, or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity or [2] which owns
50 percent or more of the total combined voting power of all classes of the
Stock.
Retirement. The date a Participant Terminates on or after reaching age 65 and
completing at least five years of service.
Stock. The common stock, without par value, issued by the Company or any
security issued by the Company in substitution, exchange or in place of these
shares.
Termination or Terminated. Unless the Committee specifies otherwise in the Award
Agreement, [1] cessation of the employee-employer relationship between a
Participant and the Company and all Related Entities for any reason or [2] with
respect to a Participant who is an Employee of a Related Entity, a severance or
diminution of the Company’s direct or indirect ownership after which that entity
is no longer a Related Entity and after which that person is not an Employee of
the Company or any entity that then is a Related Entity. However, [3] a
Termination will not have occurred while the Participant is absent from active
employment for a period of not more than three months (or, if longer, the period
during which reemployment rights are protected by law, contract or written
agreement, including the Award Agreement, between the Participant and the
Company) due to illness, military service or other leave of absence approved by
the Committee and [4] in the Committee’s discretion, a Termination will not have
occurred for the duration of a pending Performance Period if a Participant’s
status is changed from Employee to a consultant or independent contractor during
a Performance Period established before that status change occurred.
3.00 PARTICIPATION
3.01 Participation.

3



--------------------------------------------------------------------------------



 



[1] Consistent with the terms of the Plan and subject to Section 3.02, the
Committee will [a] decide which Employees will be granted Awards and [b] specify
the type of Award to be granted and the terms upon which an Award will be
granted and may be earned.
[2] The Committee may establish different terms and conditions [a] for each
Award, [b] for each Participant receiving the same type of Award and [c] for the
same Participants for each Award the Participant receives.
[3] The Committee (or the Board, as appropriate) also may amend the Plan and the
Award Agreement without any additional consideration to affected Participants to
the extent necessary to avoid penalties arising under Code §409A, even if those
amendments reduce, restrict or eliminate rights granted under the Plan or Award
Agreement (or both) before those amendments.
[4] Unless permitted by Code §409A, no Award subject to Code §409A will be
granted under this Plan to any person who is performing services only for an
entity that is not an affiliate of the Company within the meaning of Code
§414(b) and (c).
3.02 Conditions of Participation. By accepting an Award, each Participant
agrees:
[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with other conditions imposed by the Committee; and
[2] That the Committee (or the Board, as appropriate) may amend the Plan and the
Award Agreement without any additional consideration to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights granted under the Plan or Award Agreement (or both)
before those amendments.
4.00 ADMINISTRATION
4.01 Committee Duties. The Committee is responsible for administering the Plan
and has all powers appropriate and necessary to that purpose. Consistent with
the Plan’s objectives, the Committee may adopt, amend and rescind rules and
regulations relating to the Plan, to the extent appropriate to protect the
Company’s and any Related Entity’s interests, and has complete discretion to
make all other decisions (including whether a Participant has incurred a
Disability) necessary or advisable for the administration and interpretation of
the Plan. Any action by the Committee will be final, binding and conclusive for
all purposes and upon all persons.
4.02 Delegation of Ministerial Duties. In its sole discretion, the Committee may
delegate any ministerial duties associated with the Plan to any person
(including Employees) that it deems appropriate. However, the Committee may not
delegate any duties it is required to discharge under Code §162(m).

4



--------------------------------------------------------------------------------



 



4.03 Award Agreement. At the time an Award is made, the Committee will prepare
and deliver an Award Agreement to each affected Participant. The Award
Agreement:
[1] Will describe the Award and when and how it may be earned;
[2] To the extent different from the terms of the Plan, will describe [a] any
conditions that must be met before the Award may be earned, including
Performance Criteria and [b] any other applicable terms and conditions affecting
the Award.
5.00 AWARDS
5.01 Performance Criteria.
[1] The Performance Criteria upon which the payment of an Award to a Covered
Officer that is intended to qualify as “performance-based compensation” under
Code §162(m) will be based on one or more (or a combination of) the following
Performance Criteria and may be applied solely with reference to the Company
(and/or any Related Entity) or relatively between the Company (and/or any
Related Entity) and one or more unrelated entities:
[a] Net earnings or net income (before or after taxes);
[b] Earnings per share;
[c] Net sales or revenue growth;
[d] Net operating profit;
[e] Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales or revenue);
[f] Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity and cash flow return on investment);
[g] Earnings before or after taxes, interest, depreciation and/or amortization;
[h] Gross or operating margins;
[i] Productivity ratios;
[j] Share price (including, but not limited to, growth measures and total
shareholder return);
[k] Expense targets;
[l] Margins;
[m] Operating efficiency;

5



--------------------------------------------------------------------------------



 



[n] Market share;
[o] Customer satisfaction;
[p] Working capital targets; and
[q] Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital).
[2] Performance Criteria upon which the payment of an Award to Participants who
are not Covered Officers may be based on one or more (or a combination of) the
Performance Criteria listed in Section 5.01 or on other factors the Committee
believes are relevant and appropriate.
[3] Different Performance Criteria may be applied to individual Participants or
to groups of Participants and, as specified by the Committee, may be based on
the results achieved [a] separately by the Company or any Related Entity, [b]
any combination of the Company and Related Entities or [c] any combination of
segments, products or divisions of the Company and Related Entities.
[4] The Committee:
[a] Will make appropriate adjustments to Performance Criteria to reflect the
effect on any Performance Criteria of any stock dividend or stock split
affecting Stock, recapitalization (including, without limitation, the payment of
an extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares or similar corporate
change. Also, the Committee will make a similar adjustment to any portion of a
Performance Criteria that is not based on Stock but which is affected by an
event having an effect similar to those just described.
[b] May make appropriate adjustments to Performance Criteria to reflect a
substantive change in a Participant’s job description or assigned duties and
responsibilities.
[5] Performance Criteria will be established in an Award Agreement [a] as soon
as administratively practicable after established but [b] in the case of Covered
Officers, no later than the earlier of [i] 90 days after the beginning of the
applicable Performance Period; or [ii] the expiration of 25 percent of the
applicable Performance Period.
5.02 Earning Awards. Subject to any terms, restrictions and conditions specified
in the Plan or the Award Agreement, as of the end of each Performance Period,
the Committee will certify to the Board the extent to which each Participant has
or has not met his or her Performance Criteria. Awards will be:

6



--------------------------------------------------------------------------------



 



[1] Forfeited, if Performance Criteria have not been met at the end of the
Performance Period; or
[2] To the extent that related Performance Criteria have been met, subject to
Section 5.03, valued and distributed in a single lump sum cash payment, in the
form specified in the Award Agreement, no later than the fifteenth (15th) day of
the third (3rd) month beginning after the end of the calendar year or the
Company’s fiscal year (whichever is later) during which or with which the
applicable Performance Period ends.
5.03 Deferral of Distribution. Each Participant may direct the Company to defer
payment of all or any portion of his or her Award by electing to have that
amount [1] credited to his or her account under any nonqualified deferred
compensation plan [as defined in Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended] maintained by the Company and
designated by the Committee as an appropriate repository for these deferrals or
any successor plan and [2] distributed under the terms of that plan. This
election must be made at a time and in a manner that complies with Code §409A.
5.04 Effect of Termination.
[1] Termination Other Than For Death or Disability. Unless otherwise provided in
the Award Agreement, and except in the case of a Termination on account of death
or Disability, no Award will be paid to a Participant who Terminates before the
end of a Performance Period.
[2] Termination Because of Death or Disability. Unless otherwise provided in the
Award Agreement, a prorated Award will be paid to a Participant (or to his or
her Beneficiary) who Terminates on account of death or Disability but only if
the Performance Criteria applicable to that Performance Period are met at the
end of that Performance Period. The amount paid will equal the Award the
Disabled or dead Participant would have received had his or her employment not
Terminated before the end of the Performance Period multiplied by the number of
days between the beginning of the Performance Period during which the
Termination occurred on account of death or Disability and divided by the total
number of days in that Performance Period. This amount, if any, will be paid at
the same time and in the same manner as the Award would have been paid if the
Disabled or dead Participant had not Terminated.
6.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee member’s status as a

7



--------------------------------------------------------------------------------



 



“non-employee director” as defined in Rule 16b-3 under the Act, or any successor
rule or regulation, with respect to any employee benefit plan of the Company,
[5] cause the Plan to fail to meet requirements imposed by Rule 16b-3 or [6]
without the consent of the affected Participant (and except as specifically
provided otherwise in this Plan or the Award Agreement) adversely affect any
Award granted before the amendment, modification or termination. However,
nothing in this section will restrict the Committee’s right to amend the Plan
and any Award Agreements without any additional consideration to affected
Participants to the extent necessary to avoid penalties arising under Code
§409A, even if those amendments reduce, restrict or eliminate rights granted
under the Plan or Award Agreement (or both) before those amendments.
7.00 MISCELLANEOUS
7.01 Assignability. Except as described in this section, an Award may not be
transferred except by will or the laws of descent and distribution.
7.02 Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any Award that becomes payable on account of or after the Participant’s
death. Each designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective Beneficiary designation, the deceased Participant’s
Beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated Beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.
7.03 No Guarantee of Continuing Services. Nothing in the Plan may be construed
as:
[1] Interfering with or limiting the right of the Company or any Related Entity
to Terminate any Employee’s employment at any time;
[2] Conferring on any Participant any right to continue as an Employee of the
Company or any Related Entity;
[3] Guaranteeing that any Employee will be selected to be a Participant; or
[4] Guaranteeing that any Participant will receive any future Awards.
7.04 Tax Withholding. The Company will withhold from the Award or from other
amounts owed to the Participant an amount sufficient to satisfy federal, state
and local withholding tax requirements on any Award.
7.05 Indemnification. Each individual who is or was a member of the Committee or
of the Board will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may

8



--------------------------------------------------------------------------------



 



be made a party or in which he or she may be involved by reason of any action
taken or not taken under the Plan as a Committee or Board member and against and
from any and all amounts paid, with the Company’s approval, by him or her in
settlement of any matter related to or arising from the Plan as a Committee or
Board member or paid by him or her in satisfaction of any judgment in any
action, suit or proceeding relating to or arising from the Plan against him or
her as a Committee or Board member, but only if he or she gives the Company an
opportunity, at its own expense, to handle and defend the matter before he or
she undertakes to handle and defend it in his or her own behalf. The right of
indemnification described in this section is not exclusive and is independent of
any other rights of indemnification to which the individual may be entitled
under the Company’s organizational documents, by contract, as a matter of law or
otherwise. The foregoing right of indemnification is not exclusive and is
independent of any other rights of indemnification to which the person may be
entitled under the Company’s organizational documents, by contract, as a matter
of law or otherwise.
7.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees or directors, in cash or property, in a manner not expressly
authorized under the Plan.
7.07 Requirements of Law. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system.
7.08 Governing Law. The Plan, and all agreements hereunder, will be construed in
accordance with and governed by the laws (other than laws governing conflicts of
laws) of the State of Ohio.
7.09 No Impact on Benefits. Plan Awards are incentives designed to promote the
objectives described in Section 1.00. Also, Awards are not compensation for
purposes of calculating a Participant’s rights under any employee benefit plan
that does not specifically require the inclusion of Awards in calculating
benefits.

9